     Case 3:19-cv-00710 Document 200 Filed 02/02/21 Page 1 of 1 PageID #: 11754




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JONATHAN R., et al.,

                              Plaintiffs,

v.                                                 CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                              Defendants.



                                            ORDER


         For reasons appearing to the Court, this case is STAYED for 90 days. The Clerk is

DIRECTED to remove this case from the Court’s active docket.

         IT IS SO ORDERED.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:        February 2, 2020
